 


109 HR 2400 IH: Emergency Malpractice Liability Insurance Commission (EMLIC) Act
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2400 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. DeFazio (for himself, Mrs. Christensen, Mr. Crowley, Mr. Hinchey, and Ms. Hooley) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To establish an Emergency Malpractice Liability Insurance Commission. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Emergency Malpractice Liability Insurance Commission (EMLIC) Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Establishment of Commission 
Sec. 3. Duties of the Commission 
Sec. 4. Final report; Congressional hearings 
Sec. 5. Powers of Commission 
Sec. 6. Commission personnel matters 
Sec. 7. Authorization of appropriations; GAO audit 
Sec. 8. Termination of Commission 
2.Establishment of Commission 
(a)EstablishmentThere is established a commission to be known as Emergency Malpractice Liability Insurance Commission (in this Act referred to as the Commission). 
(b)PurposeThe Commission shall examine the causes of soaring medical malpractice premiums and propose a comprehensive strategy to alleviate the impact of the crisis in medical malpractice liability insurance. 
(c)Membership of Commission 
(1)CompositionThe commission shall be composed of 12 members of whom— 
(A)4 shall be appointed by the President, 1 of whom shall be appointed to represent physicians’ interests, 1 of whom shall be appointed to represent malpractice liability insurers, 1 of whom shall be appointed to represent lawyers’ interests, and 1 of whom shall be appointed to represent consumer protection interests; 
(B)1 Senator and 1 other individual shall be appointed by the President pro tempore of the Senate upon the recommendation of the Majority Leader of the Senate; 
(C)1 Senator and 1 other individual shall be appointed by the President pro tempore of the Senate upon the recommendation of the Minority Leader of the Senate; 
(D)1 Member of the House of Representatives and 1 other individual shall be appointed by the Speaker of the House of Representatives; and 
(E)1 Member of the House of Representatives and 1 other individual shall be appointed by the Minority Leader of the House of Representatives. 
(2)Qualifications of members 
(A)Presidential appointmentsOf the individuals appointed under paragraph (1)(A), not more than 1 may be an officer, employee, or paid consultant of the Executive Branch. 
(B)Other appointmentsIndividuals who are not Members of Congress, appointed under subparagraph (B), (C), (D), or (E) of paragraph (1), shall be individuals who— 
(i)have expertise in medicine, insurance, law, consumers affairs, or have other pertinent qualifications or experience; and 
(ii)are not officers or employees of the United States. 
(C)Other considerationsIn appointing Commission members, every effort shall be made to ensure that the members— 
(i)represent a broad cross section of regional and political perspectives in the United States; and 
(ii)provide fresh insights to analyzing the medical malpractice insurance crisis. 
(d)Period of appointment; vacancies 
(1)In generalMembers shall be appointed not later than 60 days after the date of enactment of this Act and the appointment shall be for the life of the Commission. 
(2)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment. 
(e)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting. 
(f)MeetingsThe Commission shall meet at the call of the Chairperson. 
(g)Chairperson and vice ChairpersonThe members of the Commission shall elect a chairperson and vice chairperson from among the members of the Commission. 
(h)QuorumA majority of the members of the Commission shall constitute a quorum for the transaction of business. 
(i)VotingEach member of the Commission shall be entitled to 1 vote. 
3.Duties of the Commission 
(a)In generalThe Commission shall investigate and determine whether a causal relationship exists between skyrocketing malpractice insurance premiums, jury awards, decreased accessibility and affordability of health care, and the increase in the number of physicians moving, quitting or retiring from the practices in the field of medicine. The Commission will make recommendations based on a study of statistical trends and testimony that can be taken by Congress to alleviate the impact of the crisis in medical malpractice liability insurance. 
(b)Specific issues to be addressedThe Commission shall examine and report to the President and the Congress on at least the following: 
(1)Nature and patterns of the medical malpractice insurance market. 
(2)Similarities and differences of the medical malpractice insurance market to other lines of insurance. 
(3)Impact of the McCarran-Ferguson Act on medical malpractice insurance market. 
(4)Federal role as it is and recommendations on how it should be with respect to medical malpractice. 
(5)Survey and assessment of the efficacy of State-level legislation in insurance, in general, and medical malpractice insurance, in particular. 
(6)Survey of insurer’s investments and strategies and its role in premium rate setting for medical malpractice insurance. 
(7)Role of jury awards in premium rate setting for medical malpractice insurance. 
(8)Relationship of medical malpractice premium rates and overall medical practice costs. 
(9)The extent to which malpractice claims are widely dispersed across the medical community or concentrated among a handful of repeat offenders, and the effectiveness of state and professional regulatory bodies in disciplining poor performing doctors and medical professionals. 
4.Final report; Congressional hearings 
(a)Final report 
(1)In generalNot later than 16 months after the date of enactment of this Act, the Commission shall submit to the President and Congress a final report which contains— 
(A)the findings and conclusions of the Commission described in section 3; 
(B)a detailed plan for comprehensive strategy to combat the consequences of skyrocketing medical malpractice liability insurance rates; and 
(C)any recommendations for administrative and legislative actions necessary to achieve such reductions. 
(2)Separate viewsAny member of the Commission may submit additional findings and recommendations as part of the final report. 
(b)Congressional hearingsNot later than 6 months after the final report described in subsection (a) is submitted, the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate shall hold hearings on the report. 
5.Powers of Commission 
(a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission may find advisable to fulfill the requirements of this Act. The Commission shall hold at least 7 public hearings, 1 or more in Washington, D.C. and 4 in different regions of the United States. 
(b)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out the provisions of this Act. Upon request of the Chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
6.Commission personnel matters 
(a)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(c)Staff 
(1)In generalThe Chairperson of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(2)CompensationThe Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(d)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(e)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
7.Authorization of appropriations; GAO audit 
(a)In generalThere are authorized to be appropriated $2,000,000 to the Commission to carry out the provisions of this Act. 
(b)GAO auditNot later than 6 months after termination of the Commission, the Comptroller General of the United States shall complete an audit of the financial books and records of the Commission to determine that the limitation on expenses has been met, and shall submit a report on the audit to the President and Congress. 
8.Termination of CommissionThe Commission shall cease to exist 30 days after the date on which the Commission submits the final report under section 4. 
 
